Woods, C. J.,
delivered the opinion of the court.
This was an action on an open account brought in a magistrate’s court by appellee against Dufour and the other appellant, Miss Watt, jointly. Summons was issued for both and legally served upon Dufour, but was not served on Miss Watt in any manner known to our law. The justice of the peace rendered judgment by default against Dufour and Miss Watt, from which both appealed to the circuit court. In the latter named court, Miss Watt filed her plea to the jurisdiction of the court, on the ground of the want of jurisdiction in the magistrate’s court to render judgment against her, because of the fact that she had never been summoned to appear in that court, and had not voluntarily appeared and submitted herself to the court’s jurisdiction. On motion of appellee’s counsel, this plea to the jurisdiction was stricken from the files by the circuit court, and thereafter the cause proceeded to trial against *659both defendants upon the issue of indebtedness or no indebtedness by defendants, which resulted in judgment for appellee, and from this both defendants prosecute an appeal to this court.
The plea of Miss Watt to the jurisdiction of the circuit court was good, and should not have been stricken out. The justice’s court never acquired jurisdiction of the person of Miss Watt, and its judgment was void. The circuit court had only such jurisdiction as the justice’s court had, and that, as we have seen, was npne. Miss Watt’s appearance in the circuit court, conferred no original jurisdiction upon'that court. It was impossible that it could, for that court, as we have said, could only have such jurisdiction as the magistrate’s court had, and it had none. Miss Watt’s plea to the jurisdiction was good, and should have been sustained, and for the error of the court below in striking it out, the judgment as to her must be reversed.
It is contended that the judgment against the other appellant, Dufour, must also be reversed, because, as an agent of an undisclosed principal in the contract sued upon, he and his principal (after her discovery) were sued jointly. It is a misjoinder of which Dufour now complains, but it is a mistake of pleading of which he did not complain in the court below. There is no hint to be found, from beginning to end of the record before us, that any issue was made below upon the supposed misjoinder of the parties who should not have been sued jointly. If it be conceded that the creditor in such case as the one before us should elect whether to proceed against the agent or the undisclosed principal, after her discovery, the answer to the contention now here put forward is, that no objection was made below to the joint suit, nor was any request made that plaintiff below should elect- which person he would proceed against. It is too late to raise this mere question of pleading here for the first time. The evidence of an offer of compromise made by appellants to appellee, before suit brought, was erroneously admitted over *660appellant’s objection, but as this objection was subsequently withdrawn, the error was cured.

The judgment is reversed as to appellant, Miss L. Watt, and affirmed as to appellant, Wm. Dufour, the latter to pay all costs.